DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 12 is objected to because of the following informalities:  The claims do not recite what the abbreviation “Cu, Ni or Al” stands for in claim 12, line 4.  For the purpose of the examination, the " Cu, Ni or Al " will be considered as “Copper, Nickel or Aluminum”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1-11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19-22 of U.S. Patent No. 11328978. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of U.S. Patent No. 11328978 teaches a device package, comprising: one or more dies disposed on a substrate; one or more highly-conductive (HC) intermediate layers disposed on the one or more dies, wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer having a different composition than the first HC layer; and a lid with one or more legs on an outer periphery of the lid, a top surface, and a bottom surface that is opposite from the top surface, wherein the one or more legs of the lid are attached to the substrate with a sealant, and wherein the bottom surface of the lid is disposed over the one or more HC intermediate layers and the one or more dies on the substrate.

	Regarding Claim 2, Claim 1, 2 of U.S. Patent No. 11328978 teaches further comprising one or more thermal interface materials (TIMs) disposed on the one or more HC intermediate layers, wherein the one or more TIMs are disposed between the bottom surface of the lid and one or more top surfaces of the one or more HC intermediate layers.




Regarding Claim 3, Claim 1, 3 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers are directly disposed on the top surface of the one or more dies without an adhesive layer.

Regarding Claim 4, Claim 1, 4 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers include one or more different shapes, including at least one of a ring, a picture frame, a patch, a rectangle, a strip, or an oval.

Regarding Claim 5, Claim 1, 5 of U.S. Patent No. 11328978 teaches wherein the first HC intermediate layer surrounds the second HC intermediate layer.

Regarding Claim 6, Claim 1, 6 of U.S. Patent No. 11328978 teaches wherein the lid is a flat lid, and wherein the one or more legs of the lid are one or more HC legs disposed on the outer periphery of the flat lid without an adhesive layer.

Regarding Claim 7, Claim 1, 7 of U.S. Patent No. 11328978 teaches wherein the lid is an integrated heat spreader (IHS) lid.

Regarding Claim 8, Claim 1, 8 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers include one or more materials, and wherein the one or more materials include at least one or more of metals, metal alloys, metal-ceramic composites, polymers, polymer-metal composites, polymer-ceramic composites, epoxy, or ceramics.
Regarding Claim 9, Claim 1, 3, 9 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers are disposed on the top surface of the one or more dies using a cold spray process.

Regarding Claim 10, Claim 1, 10 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers are disposed on the top surface of the one or more dies at a wafer level, a die level, or a panel level, and wherein the substrate is a printed circuit board.

Regarding Claim 11, Claim 1, 11 of U.S. Patent No. 11328978 teaches further comprising one or more electrical components disposed on one or more exposed regions on the substrate, wherein the one or more electrical components are die side capacitors.

Regarding Claim 17, Claim 19 of U.S. Patent No. 11328978 teaches a device package, comprising: one or more dies disposed on a substrate; one or more highly-conductive (HC) intermediate layers disposed on the one or more dies, wherein the one or more HC intermediate layers are directly disposed on the top surface of the one or more dies without an adhesive layer, and wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer having a different composition than the first HC layer; a lid with one or more legs on an outer periphery of the lid, a top surface, and a bottom surface that is opposite from the top surface, wherein the one or more legs of the lid are attached to the substrate with a sealant, and wherein the bottom surface of the lid is disposed over the one or more HC intermediate layers and the one or more dies on the substrate; and one or more thermal interface materials (TIMs) disposed on the one or more HC intermediate layers, wherein the one or more TIMs are disposed between the bottom surface of the lid and one or more top surfaces of the one or more HC intermediate layers.

Regarding Claim 18, Claim 19, 20 of U.S. Patent No. 11328978 teaches wherein the one or more HC intermediate layers include one or more different shapes, including at least one of a ring, a picture frame, a patch, a rectangle, a strip, or an oval.

Regarding Claim 19, Claim 19, 21 of U.S. Patent No. 11328978 teaches wherein the first HC intermediate layer surrounds the second HC intermediate layer.

Regarding Claim 20, Claim 19, 22 of U.S. Patent No. 11328978 teaches wherein the lid is a flat lid, and wherein the one or more legs of the lid are one or more HC legs disposed on the outer periphery of the flat lid without an adhesive layer, and wherein the lid is an integrated heat spreader (IHS) lid.


Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11328978, in view of Appelt (US PG Pub. No. 2018/0019175, hereinafter Appelt).   

	Regarding Claim 12, Claim 1 of U.S. Patent No. 11328978 teaches a device package, comprising: one or more dies disposed on a substrate; one or more highly-conductive (HC) intermediate layers disposed on the one or more dies, wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer having a different composition than the first HC layer; and a lid with one or more legs on an outer periphery of the lid, a top surface, and a bottom surface that is opposite from the top surface, wherein the one or more legs of the lid are attached to the substrate with a sealant, and wherein the bottom surface of the lid is disposed over the one or more HC intermediate layers and the one or more dies on the substrate.

Claim 1 of U.S. Patent No. 11328978 does not teach the first layer comprising Cu, Ni or Al, and the second layer comprising Cu, Ni or Al, 

Appelt discloses in Fig 6F the layer(12) comprising Cu, Ni or Al [0043 of Appelt]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Appelt to replace the material of Claim 1 of U.S. Patent No. 11328978’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, the first layer [Claim 1 of U.S. Patent No. 11328978] comprising Cu, Ni or Al, [0043 of Appelt]  and the second layer [Claim 1 of U.S. Patent No. 11328978] comprising Cu, Ni or Al, [0043 of Appelt]




Regarding Claim 13, Claim 1, 2 of U.S. Patent No. 11328978 and Appelt teach further comprising one or more thermal interface materials (TIMs) disposed on the one or more HC intermediate layers, wherein the one or more TIMs are disposed between the bottom surface of the lid and one or more top surfaces of the one or more HC intermediate layers.

Regarding Claim 14, Claim 1, 3 of U.S. Patent No. 11328978 and Appelt teach wherein the one or more HC intermediate layers are directly disposed on the top surface of the one or more dies without an adhesive layer.

Regarding Claim 15, Claim 1, 4 of U.S. Patent No. 11328978 and Appelt teach wherein the one or more HC intermediate layers include one or more different shapes, including at least one of a ring, a picture frame, a patch, a rectangle, a strip, or an oval.

Regarding Claim 16, Claim 1, 5 of U.S. Patent No. 11328978 and Appelt teach wherein the first HC intermediate layer surrounds the second HC intermediate layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819